El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce se estableció por Juan A. Santiago contra Lorenzo R. Capó, Mársbal de la Corte Municipal de Coamo, y Arbona Hermanos Sucesores, un procedimiento de injunction tendente a impedir que cierto dinero procedente de la venta de bienes embargados por Ar-bona Hermanos, Sucesores contra Manuel Cruz Semidey, en un pleito en cobro de pesos seguido en la Corte Municipal de Ponce, se entregara a los embargantes por tener Juan A. Santiago un crédito preferente sobre él.
El auto de injunction fué expedido. Arbona Hermanos, Sucesores, apelaron y la sentencia de la corte de distrito fué revocada por esta Corte Suprema. 33 D.P.R. 358.
Así las cosas, Arbona Hermanos Sucesores presentaron en la corte de distrito, dentro de los autos del pleito de injunction, una “moción sobre cumplimiento de sentencia” alegando que una vez dictada sentencia por la Corte Su-prema procedía que el mársbal de la Corte Municipal de Coamo les entregara el producto de la venta de los bienes embargados y que lejos de haberlo becbo así se babía ne-gado alegando que babía satisfecho dicho importe a otras personas, por todo lo cual pidieron que se citara al mársbal y a Juan A. Santiago y a sus fiadores para que comparecie-ran a mostrar causa por qué el mársbal no debía ser casti-gado por desacato, y por qué no debía ser condenado junta-mente con el principal y los fiadores a entregarles el repe-tido producto de la venta de los bienes embargados.
*325Se libró la orden correspondiente. Compareció el marshal y en nna larga contestación expuso los complicados hechos que se habían desarrollado en relación con el pro-ducto de los bienes embargados. También declaró bajo ju-ramento. Finalmente la corte dictó la resolución contra la cual se ha interpuesto el presente recurso de apelación que, en lo pertinente, dice:
“La Corte resolviendo la moción .... sobre cumplimiento de sentencia .... la declara sin lugar en todas sus partes, anulando la orden para mostrar causa .... todo ello sin perjuicio de que la recurrente pueda ejercitar el recurso que en derecho pueda te-
A nuestro juicio actuó correctamente la corte de distrito al decidir finalmente la moción de Arbona Hermanos Suce-sores en la forma en que lo hizo.
La Corte de Distrito de Ponce no estaba facultada para tomar las medidas que pretendían los apelantes dentro del procedimiento de injunction. ¿Qué sentencia había que eje-cutar en él? El pleito se había iniciado por Juan A. Santiago y terminado por la decisión de esta Corte Suprema que desestimó la demanda. Eso es todo. A virtud del injunction la corte de distrito ordenó al marshal que no pa-gara a Arbona Hermanos Sucesores. Esa orden quedó sin efecto al desestimarse el injunction. Despejada así la si-tuación, no era dentro del procedimiento de injunction donde Arbona Hermanos Sucesores tenían que actuar. Y la reso-lución apelada, a mayor abundamiento, se dictó “sin per-juicio de que el recurrente pueda ejercitar el recurso que en derecho pueda tener.”

Debe confirmarse la resolución apelada.